DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-13, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 5,576,653).
In regard to Claim 1:
	Kimura discloses, in Figure 2, a frequency tripler circuit comprising: 
first (T3), second (T4), third (T1) and fourth (T2) input nodes; 
first (T6) and second (T5) output nodes; and 
first (Q3, Q4) and second (Q1, Q2) transistor pairs that are cross-coupled (Q3, Q4 and Q1, Q2 are cross-coupled), wherein: 
the first transistor pair (Q3, Q4) comprises first (Q3) and second (Q4) transistors having respective first (Q3 and Q4 emitters) and second (Q3 and Q4 collectors) conduction terminals and a respective control terminal (Q3 and Q4 bases), 
the second transistor pair (Q1, Q2) comprises third (Q1) and fourth (Q2) transistors having respective first (Q1 and Q2 emitters) and second (Q1 and Q2 collectors) conduction terminals and a respective control terminal (Q1 and Q2 bases), 
the first conduction terminals of the first, second, third and fourth transistors are coupled together (Q1-Q4 emitters are coupled together), 
the second conduction terminals of the first (Q3) and fourth (Q2) transistors are coupled together and to the first output node (T6), 
the second conduction terminals of the second (Q4) and third (Q1) transistors are coupled together and to the second output node (T5), 
the control terminal of the first transistor (Q3 base) is coupled to the first input node (T3) and is configured to receive a first fraction of an input voltage decreased by an offset voltage ((1/2)V1-V2), 
the control terminal of the second transistor (Q4 base) is coupled to the second input node (T4) and is configured to receive a counter-phase of the first fraction of the input voltage decreased by the offset voltage ((-1/2)V1-V2), 
the control terminal of the third transistor (Q1 base) is coupled to the third input node (T1) and is configured to receive a second fraction of the input voltage ((1/2)V1), 
the control terminal of the fourth transistor (Q2 base) is coupled to the fourth input node (T2) and is configured to receive a counter-phase of the second fraction of the input voltage ((-1/2)V1), 
the input voltage has a sinusoidal shape and a base frequency (V1 is an analog voltage input (Column 1: line 20)), and 
the first and second output nodes are configured to provide an output current having sinusoidal shape and an output frequency that is a triple of the base frequency (Column 1: lines 9-28).
In regard to Claim 12:
	Kimura discloses, in Figure 2, the frequency tripler circuit of claim 1, wherein the first, second, third, and fourth transistors are bipolar transistors having the same emitter area (Q1-Q4 are bipolar transistors; Column 4: lines 26-39).
In regard to Claim 13:
	Kimura discloses, in Figure 2, the frequency tripler circuit of claim 1, further comprising a biasing current source (I0) coupled between the first conduction terminals of the first, second, third and fourth transistors (Q1-Q4 emitters) and a reference terminal (GND).
In regard to Claim 24:
	Kimura discloses, in Figure 2, a method for tripling frequency, the method comprising: 
receiving an input voltage having a sinusoidal shape and a base frequency (V1 is an analog voltage input (Column 1: line 20)); and 
applying the input voltage to a tripler circuit comprising first (Q3, Q4) and second (Q1, Q2) transistor pairs that are cross-coupled (Q3, Q4 and Q1, Q2 are cross-coupled), wherein the first transistor pair comprises a first (Q3) and second (Q4) transistors having respective first (Q3, Q4 emitters) and second (Q3, Q4 collectors) conduction terminals and a respective control terminal (Q3, Q4 bases), wherein the second transistor pair comprises third (Q1) and fourth (Q2) transistors having respective first (Q1, Q2 emitters) and second (Q1, Q2 collectors) conduction terminals and a respective control terminal (Q1, Q2 bases), wherein the first conduction terminal of the first, second, third and fourth transistors are coupled to a common node (Q1-Q4 are coupled together), wherein the second conduction terminal of the first (Q3) and fourth (Q2) transistors are coupled to a first output node (T6), and wherein the second conduction terminal of the second (Q4) and third (Q1) transistors are coupled to a second output node (T5), and wherein applying the input voltage to the tripler circuit comprises: 
applying a first fraction of the input voltage decreased by an offset voltage ((1/2)V1-V2) to the control terminal of the first transistor (Q3 base), 
applying a counter-phase of the first fraction of the input voltage decreased by the offset voltage ((-1/2)V1-V2) to the control terminal of the second transistor (Q4 base), 
applying a second fraction of the input voltage ((1/2)V1) to the control terminal of the third transistor (Q1 base), and 
applying a counter-phase of the second fraction of the input voltage ((-1/2)V1) to the control terminal of the fourth transistor (Q2 base); and 
generating an output current having sinusoidal shape and an output frequency that is a triple of the base frequency (Column 1: lines 9-28), wherein generating the output current comprises generating a first single-ended current (IR) at the first output node (T6) and generating a second single-ended current (IL) at the second output node (T5).
Allowable Subject Matter
Claims 2-11, 14-16, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-23 are allowed.
In regard to Claim 17:
	Kimura discloses, in Figure 2, a frequency tripler circuit comprising: first (T3), second (T4), third (T1) and fourth (T2) input nodes; first (T6) and second (T5) output nodes; and first (Q3, Q4) and second (Q1, Q2) transistor pairs that are cross-coupled (Q3, Q4 and Q1, Q2 are cross-coupled), wherein: the first transistor pair (Q3, Q4) comprises first (Q3) and second (Q4) transistors having respective first (Q3 and Q4 emitters) and second (Q3 and Q4 collectors) conduction terminals and a respective control terminal (Q3 and Q4 bases), the second transistor pair (Q1, Q2) comprises third (Q1) and fourth (Q2) transistors having respective first (Q1 and Q2 emitters) and second (Q1 and Q2 collectors) conduction terminals and a respective control terminal (Q1 and Q2 bases), the first conduction terminals of the first, second, third and fourth transistors are coupled together (Q1-Q4 emitters are coupled together), the second conduction terminals of the first (Q3) and fourth (Q2) transistors are coupled together and to the first output node (T6), the second conduction terminals of the second (Q4) and third (Q1) transistors are coupled together and to the second output node (T5), the control terminal of the first transistor (Q3 base) is coupled to the first input node (T3), and the control terminal of the fourth transistor (Q2 base) is coupled to the fourth input node (T2), but does not disclose a voltage divider coupled between the first and second input nodes, the voltage divider comprising a first intermediate node coupled to the third input node, and a second intermediate node coupled to the fourth input node and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Kimura.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura (US 5,581,210), Figure 7
Lu et al. (US 2009/0160502), Figure 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W POOS/Primary Examiner, Art Unit 2896